DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because there is only one drawing, and it cannot have a label. See CFR 1.84(u).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Specification
The disclosure is objected to because of the following informalities: As discussed above, the sole drawing cannot have a label. The specification therefore cannot refer to “Fig. 1.” Instead, references to the sole drawing must be read “the Figure.”
Appropriate correction is required.

	Claim Objections
Claim 8 is objected to because of the following informalities:  In the second line of the claim recites the limitation “… facing the first electrode’ ...” This should read “… facing the first electrode, …”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 recites in the description of the substituents that are options for the substituents R1 to R4 and Ar1 to Ar4, including “a substituted or unsubstituted aryl thioxy of 5 to 30 carbon atoms,” “a substituted or unsubstituted aryl amine of 5 to 30 carbon atoms,” “a substituted or unsubstituted arylsilyl of 5 to 30 carbon atoms,” and “a substituted or unsubstituted arylgermanium of 5 to 30 carbon atoms.”
Additionally, the claim recites that “…the term “substituted” in the expression “substituted or unsubstituted” used for Chemical Formula A means having at least one substituent selected from the group consisting of … an arylamine of 5 to 25 carbon atoms, …, an arylsilyl of 5 to 25 carbon atoms, and an aryloxy of 5 to 24 carbon atoms.”
An aryl groups has at least 6 carbon atoms. Therefore, it is unclear how the groups listed above that comprise an aryl group can have only 5 carbon atoms, rendering the claim indefinite. For the purposes of examination, the Examiner is 
Regarding claims 2-12: Claims 2-12 are rejected due to their dependency from claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”).
Regarding claims 1-6 and 8-11: Kim discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {paragraphs [0402]-[0405]: Example 1-9}.
The organic light emitting diode further comprises a hole injection layer, a hole transport layer, an electron transport layer, and an electron injection layer {paragraphs [0402]-[0405]: Example 1-9}.
The light emitting layer includes a host and a dopant, and the compound shown below is the light emitting dopant {(paragraphs [0402]-[0405]: Example 1-9, Compound D179 is the light emitting dopant.), (p. 123, Compound D179), (paragraph [0209]: The second compound of the disclosure having the structure of Formula 2 is selected from Compounds D1 to D212.), (p. 86, Compound D179)}.
[AltContent: textbox (Compound D179 of Kim)]
    PNG
    media_image1.png
    798
    1294
    media_image1.png
    Greyscale


Each of the layers is formed using a deposition process {paragraphs [0402]-[0405]: Example 1-9}.
Kim does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Kim teaches that Compound D179 has the structure of Formula 2 of Kim {(paragraph [0209]: The second compound of the disclosure having the structure of Formula 2 is selected from Compounds D1 to D212.), (p. 86, Compound D179)}. Formula 2 is shown below {paragraphs [0010] and [0044]}.
[AltContent: textbox (Formula 2 of Kim)]
    PNG
    media_image2.png
    507
    1195
    media_image2.png
    Greyscale


Where the variable Ar in Formula 2 of Kim is selected from one of Formulas 2A and 2B {paragraphs [0016] and [0112]}. Formula 2B is shown below.
[AltContent: textbox (Formula 2B of Kim)]
    PNG
    media_image3.png
    458
    1294
    media_image3.png
    Greyscale


Where the asterisks represent the binding sites to the neighboring atoms {paragraphs [0028] and [0111]}.
In reference to Compound D179 of Kim, the rings A21, A22, and A23 are as shown below {paragraphs [0016]-[0028] and [0111]-[0132]}.

    PNG
    media_image4.png
    319
    434
    media_image4.png
    Greyscale

As indicated by Formula 2B of Kim, each of A21, A22, and A23 can be further substituted. The substituent can be an alkyl group such as a methyl group, and ethyl {paragraphs [0164], [0166], and [0176]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Kim’s compound D179 shown above by substituting at least one of the hydrogen atoms on one of A21, A22, and A23 of Kim’s compound D179 shown above with an alkyl group that is one of a methyl group, and ethyl group, an n-propyl group, an isopropyl group, an n-butyl group, a sec-butyl group, an iso-butyl group, or a tert-butyl group, based on the teaching of Kim. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of one of a methyl group, and ethyl group, an n-propyl group, an isopropyl group, an n-butyl group, a sec-butyl group, an iso-butyl group, or a tert-butyl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claim 7: Kim teaches all of the features with respect to claim 1, as outlined above. 
Kim does not exemplify a compound similar to Compound D179 of Kim except for having a tertiary butyl group substituted on the 7 fused ring structure in the position as in the instant Chemical Formula 5.
However, Kim teaches that Compound D179 has the structure of Formula 2 of Kim {(paragraph [0209]: The second compound of the disclosure having the structure of Formula 2 is selected from Compounds D1 to D212.), (p. 86, Compound D179)}. Formula 2 is shown below {paragraphs [0010] and [0044]}.
[AltContent: textbox (Formula 2 of Kim)]
    PNG
    media_image2.png
    507
    1195
    media_image2.png
    Greyscale


Where the variable Ar in Formula 2 of Kim is selected from one of Formulas 2A and 2B {paragraphs [0016] and [0112]}. Formula 2B is shown below.
[AltContent: textbox (Formula 2B of Kim)]
    PNG
    media_image3.png
    458
    1294
    media_image3.png
    Greyscale


Where the asterisks represent the binding sites to the neighboring atoms {paragraphs [0028] and [0111]}.
In reference to Compound D179 of Kim, the rings A21, A22, and A23 are as shown below {paragraphs [0016]-[0028] and [0111]-[0132]}.

    PNG
    media_image4.png
    319
    434
    media_image4.png
    Greyscale

As indicated by Formula 2B of Kim, each of A21, A22, and A23 can be further substituted. The substituent can be an alkyl group such as a tert-butyl group {paragraphs [0164], [0166], and [0176]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Kim’s Compound D179 by specifically choosing tertiary butyl as the substituent and specifically substituting the hydrogen ortho to the C-O bond on A23 of Kim’s Compound D179 shown above with a tert-butyl group, based on the teaching of Kim. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of a tert-butyl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and 
The resultant compound has the structure of the instant Chemical Formula 5.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351818 A1) (hereafter “Kim”) as applied to claim 8 above, and further in view of Joo et al. (US 2006/0227081) (hereafter “Joo”).
Regarding claim 12: Kim teaches all of the features with respect to claim 8, as outlined above.
Kim does not teach that the organic light-emitting diode is used for a flat display device. 
Joo teaches an OLED display device {(Fig. 7), (p. 5, ¶ [0086]; Fig. 7 is an OLED display device.)}. Joo teaches that the display section is a display comprising a plurality of pixels {Fig. 7, P1 and P2 are defined on p. 2, ¶ [0028] as pixel 1 and pixel 2 respectively.}, wherein the pixels each include an organic light-emitting device {Fig. 7, EL1 and EL2 are define on p. 2, ¶ [0029] and ¶ [0035] as individual lighting elements of an OLED display.}. 
Joo sought to provide a display panel capable of reducing defects generated during a manufacturing process thereof {p. 1, ¶ [0009]}. 
Joo further teaches that organic light emitting elements can be used to build thin and light flat panel displays {paragraph [0005]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the organic light emitting device of Kim by using it in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,790,450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6, 8, and 10: Claim 7 of U.S. Patent No. 10,790,450 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1, lines 1-14}.
The light emitting layer includes a host and a dopant, and the compound shown below is the light emitting dopant {(Claim 1, lines 1-14), (Claim 7, Compound 30)}.
[AltContent: textbox (Compound 30 of Claim 7 of U.S. Patent No. 10,790,450 B2)] 
    PNG
    media_image5.png
    637
    930
    media_image5.png
    Greyscale



Claim 7 of U.S. Patent No. 10,790,450 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,790,450 B2 teaches that the benzene rings of the 7 fused ring structure of Compound 30 of Claim 7 of U.S. Patent No. 10,790,450 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 30 of claim 7 of U.S. Patent No. 10,790,450 B2 substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Compound 30 of Claim 7 of U.S. Patent No. 10,790,450 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,790,450 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an alkyl 

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,741,768 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 16 of U.S. Patent No. 10,790,450 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 16, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2)] 
    PNG
    media_image5.png
    637
    930
    media_image5.png
    Greyscale



Claim 16 of U.S. Patent No. 10,741,768 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,790,450 B2 teaches that the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 16 of U.S. Patent No. 10,741,768 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,741,768 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an alkyl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,950,802 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 8 of U.S. Patent No. 10,950,802 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 8, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2)] 
    PNG
    media_image5.png
    637
    930
    media_image5.png
    Greyscale



Claim 8 of U.S. Patent No. 10,950,802 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4
However, Claim 1 of U.S. Patent No. 10,950,802 B2 teaches that the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 8 of U.S. Patent No. 10,950,802 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,950,802 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an alkyl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,947,449 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 11 of U.S. Patent No. 10,947,449 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 11, Compound 29)}.
[AltContent: textbox (Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2)] 
    PNG
    media_image6.png
    790
    1108
    media_image6.png
    Greyscale



Claim 11 of U.S. Patent No. 10,947,449 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,947,449 B2 teaches that the benzene rings of the 7 fused ring structure of Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Compound 29 of Claim 11 of U.S. Patent No. 10,950,802 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,950,802 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an alkyl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,797,259 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 11 of U.S. Patent No. 10,797,259 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}
The light emitting layer includes the compound shown below {(Claim 1), (Claim 11, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2)] 
    PNG
    media_image5.png
    637
    930
    media_image5.png
    Greyscale



Claim 11 of U.S. Patent No. 10,797,259 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,797,259 B2 teaches that the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 11 of U.S. Patent No. 10,797,259 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. 

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,468,603 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 12 of U.S. Patent No. 10,468,603 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 12, Chemical Formula 30)}.
[AltContent: textbox (Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2)] 
    PNG
    media_image5.png
    637
    930
    media_image5.png
    Greyscale



Claim 12 of U.S. Patent No. 10,468,603 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,468,603 B2 teaches that the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Chemical Formula 30 of Claim 12 of U.S. Patent No. 10,468,603 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,468,603 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,014,479 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 8: Claim 12 of U.S. Patent No. 10,014,479 B2 discloses an organic light emitting diode comprising a first electrode, a second electrode facing the first electrode, and a light-emitting layer interposed between the first electrode and the second electrode {Claim 1}.
The light emitting layer includes the compound shown below {(Claim 1), (Claim 12, Chemical Formula 30)}.
[AltContent: textbox (Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2)] 
    PNG
    media_image7.png
    882
    1130
    media_image7.png
    Greyscale



Claim 12 of U.S. Patent No. 10,014,479 B2 does not exemplify that the compound shown above comprises a substituent on one of the rings corresponding to the instant A1 to A4.
However, Claim 1 of U.S. Patent No. 10,014,479 B2 teaches that the benzene rings of the 7 fused ring structure of Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2 can be further substituted with an alkyl group of 1 to 24 carbon atoms {Claim 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2 by substituting one of the hydrogen atoms of one of the benzene rings of the 7 fused ring structure of Compound 1 of Claim 12 of U.S. Patent No. 10,014,479 B2 with an alkyl group, based on the teaching of Claim 1 of U.S. Patent No. 10,014,479 B2. The substitution would have been one known element for another known element and would have led to predictable results, see MPEP 2143(I)(B). The selection of an alkyl 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786